                          ** NOT FOR PRINTED PUBLICATION**
                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


BENITO ALONZO                                      §

VS.                                                §                CIVIL ACTION NO. 9:20-CV-50

GREG ABBOTT, et al.,                               §


                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, Benito Alonzo, a prisoner formerly confined at the Estelle Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against multiple defendants.

        The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court. The Magistrate

Judge recommends this case be dismissed for want of prosecution pursuant to Federal Rule of Civil

Procedure 25(a)(1) (docket entry no. 43).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections to

the Report and Recommendation of United States Magistrate Judge have been filed to date.

                                               ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in this
case in accordance with the Magistrate Judge’s recommendations.


    So Ordered and Signed
    Jun 26, 2021




                                              2
